Citation Nr: 1523236	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the Board hearing and in various written statement, the appellant also indicated that he needed additional dental treatment. The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated-although the Board observes that VA outpatient treatment records include a notation that the Veteran was found to be not eligible for treatment. The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDINGS OF FACT

1. A back disorder did not manifest in service and is not related to service.

2.  The Veteran's loss of teeth is not shown to be due to loss of substance of the body of the maxilla or mandible as a result of trauma or disease in service.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claimed for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the July 2011 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

The Veteran was also afforded a Board hearing in May 2014. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

The Veteran has not been afforded a VA examination with respect to his claims of service connection for back and dental disorder for opinion as to whether these disabilities are related to service. 

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed back and dental disorders, there is no evidence of an indication that the current disabilities or current symptoms may be related to an in-service event, injury or disease. 

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims. 

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes arthritis. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, arthritis	, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.  In this case, the record reflects less than 90 days of active service, and hence the presumption does not apply.

The Board also notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

A. Back Disorder

The Veteran contends that he is entitled to service connection for a back disorder, as he believes that his back problems first started in service.  During his Board hearing, he testified that he initially injured his back when he was tackled after running out of a gas chamber during a training exercise.  He reported that his back problems came and went after this initially injury and he now suffers from chronic back disability stemming from this initial injury.

The Veteran's service treatment records from his approximately 2-month period of active duty service do not reflect any complaint, finding, or diagnosis with respect to the back or lumbar spine.  On discharge examination in November 1978, the spine was noted to be normal.

Following the Veteran's discharge from service, private treatment record document complaint of back pain in November 1996.  An x-ray at the time revealed spondylolisthesis L5.  

In July 2002, the Veteran was seen for some sciatica-type pain located in the left buttocks, left leg, and back of thigh area.  He reported that this condition had been bothering him for about a week.  He was assessed with lumbar strain and sciatica.  

A May 2004 private treatment report reflects that the Veteran presented with complaint of back pain.  He was not sure if he did anything to strain his back.  In June 2004, it was noted that an MRI indicated a disc protrusion at L5-S1.  

The Veteran's 2005 application for SSA disability benefits reflects that the Veteran reported that his back condition limited his ability to work.  He also reported that his injury or condition first bothered him in 1996.

An April 2005 statement from chiropractor D. I. reflects that the Veteran was seen for low back injury in 2004.  X-ray revealed posterior misaligned sacrum, bilateral sacroiliac joint misalignments, and misalignment of L5.  

A June 2007 private treatment report reflects that the Veteran complained of low back pain with an onset 3 weeks prior.  He stated that he injured his back the previous year as saw a chiropractor for awhile and his symptoms got better.  

A September 2011 report from Mary Black Healthcare reflects that that the Veteran injury his back "awhile back" at work and had constant problems with his back since then.  He was assessed with acute sciatica, radiculopathy, acute lumbar myofascial strain, acute muscular spasm, and chronic low back pain. In October 2011, the Veteran reported low back pain after pulling pallets into a rack at work.  He noted a history of back pain on and off for 2 to 3 years.  

A November 2011 report reflects that the Veteran underwent lumbar fusion surgery for his L5-S1 spondylolisthesis.

A January 2012 report from Carolina Neurology indicates that he Veteran was seen subsequent to a workplace injury in October 2011.  He reported a 3 to 5 year history of low back pain and known L5-S1 spondylolisthesis.  The Veteran was assessed with post traumatic low back pain with radicular component atop chronic lumbar spondylolisthesis.  

VA treatment records reflect continued complaint of back pain and pain management.

In sum, there is no credible evidence that the Veteran's current back disorder had its onset in service or is otherwise related to service. The service treatment records are silent for related complaints or diagnoses, and in fact, the spine was noted to be normal at discharge.  Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's back disorder and service. 

The Board has considered the Veteran's written statements and hearing testimony, to the effect that his back problems first manifest in service with symptoms of pain and a fall during training, and that he has experienced these symptoms continuously since service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In this case, his statements as to origin and on-going symptomatology are outweighed by the other evidence of record. Here, the pertinent service treatment records establish that the spine was normal. When the Veteran initially sought treatment, he did not express continuous back problems or symptoms since service, rather, there was a report of recent onset.  The appellant has not been a consistent historian and the report of an in-service onset is not credible.  We find that his initial reports of post service onset were provided for treatment purposes and are highly probative.

To the extent that the Veteran advances his own interpretation of his medical condition, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative evidence of record outlined above that documents no in-service complaints or post-service treatment or diagnosis related to an in-service injury.  Furthermore, we find the lay evidence to be inconsistent with the service treatment records and post-service treatment records relating onset of symptoms many years after service. Such lay evidence is not credible.

Accordingly, the claim for service connection for a back disorder must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Dental Disorder

In addition to the above-noted legal authority, under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100% for compensation purposes").  

The Veteran's service treatment records do not reflect any treatment for a dental disorder, and a dental health record is blank.  

A December 1983 dental claim for reflects that the Veteran claimed dental trauma to the top 2 teeth while stationed at Fort Sill in 1978.  He reported that after he left a gas chamber during a drill, he was tackled, knocked over and his teeth fell out.

Private dental records dated form 2008 to 2010 reflect that he had a few missing teeth.  He was also to get crowns on teeth 8 and 9.  

An account statement from the same private dentist reflects that the Veteran underwent treatment for extraction, erupted tooth, or exposed root (elevation and/or forceps removal) in 2012 for teeth 2, 4, 5, 6, 8, 9, 10, 11, 13, and 14.

A June 2012 VA treatment report reflects the Veteran's contention that he began having dental problems in service.

On VA treatment in November 2012, the Veteran presented with complaints of having dental problems with his gums.  The Veteran also gave a history of having upper dental surgery in service and noted that he had a partial.  He reported that this was done while he was in service.

In a February 2013 statement, the Veteran reported that in service, he participated in training in a gas chamber.  He noted that the gas burned him so badly that he ran across a field after exiting the chamber.  Two solider ran after him and tackled him.  He reported that his teeth began chipping and breaking the day after this incident.  He noted that he was given a medical discharge because of his teeth and his left knee injury.  He expressed his belief that all of his dental issues were due to his exposure in the gas chamber.  He further noted that the military paid for his dental treatment after his discharge.  He had to get bridges and posts on and in his upper and lower jaws, but now those posts were decaying and needed to be replaced.  

During the Veteran's Board hearing, he testified that his teeth started to chip and fall out after the gas chamber incident.  He noted that his dentist told him that a certain gas form the chamber got into his gums and caused "orange disease", leading to his current problems with his teeth.

The medical and lay evidence establish that the Veteran has missing teeth for which he wears a partial bridge. However, service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, which is not shown here.  38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran does not have any other dental condition for which service connection for compensation purposes can be awarded.

The Board acknowledges that the Veteran is competent to report that his teeth were knocked loose after the training injury and that he had dental problems since service.  The Board notes that whether the Veteran had periodontal disease-which he claims is due to exposure to certain gases in service that affected his gums-is not relevant to a claim for service connection for loss of teeth for compensation purposes because loss of teeth due to periodontal disease is not considered disabling, regardless of when the periodontal disease process began.  

Even if the Board were to assume that the Veteran's dental disability included loss of substance of the body of the maxilla or mandible due to trauma or disease, the probative value of the Veteran's statements noting dental trauma in service is outweighed by the other evidence of record.  Here, the Veteran's service treatment records reflect no dental treatment.  Post-service dental treatment records do not indicate a history of dental trauma sustained in service.  The Board also notes that the Veteran's statements have been inconsistent as to whether he first received treatment for his teeth in service or shortly following his discharge from service, and as to whether his loss of teeth is due to the trauma sustained or to the effects of the gas chamber on his gums. He is thus not credible.  We find this evidence to be more credible than the lay evidence advanced in support of a claim for monetary benefits.

In so finding, the Board makes no determination with respect to whether the Veteran may be entitled to service connection for dental conditions for outpatient treatment purposes, which, as indicated above, is not subject of the current appeal.

Accordingly, as the Veteran does not have loss of teeth due to loss of substance of the body of the maxilla or mandible as a result of trauma or disease in service, service connection for compensation purposes must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a dental disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


